Citation Nr: 0429167	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  02 00-921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel





INTRODUCTION

The veteran had active military service from May 1968 to 
October 1969.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which granted the veteran's claim for service connection for 
PTSD and assigned an initial rating of 10 percent.  He filed 
a timely appeal seeking a higher initial rating.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a 
veteran appeals his initial rating, VA must consider whether 
he is entitled to a "staged" rating to compensate him for 
times since filing his claim when his disability may have 
been more severe than at others).  


FINDING OF FACT

The veteran's PTSD, as shown by Global Assessments of 
Functioning and other medical and clinical evidence, causes 
mild occupational and social impairment.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 10 
percent for PTSD.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.126, 4.130, Diagnostic Code 9411 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and readjudication.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. 112, 119-120 (2004).  

The VCAA was enacted during the pendency of this appeal.  
Therefore, the veteran was provided VCAA notice letters in 
March 2001 and November 2003, after the RO's initial August 
2000 decision.  Thus, it would seem compliance with the 
explicit timing requirements of §5103(a) is impossible 
without the nullification of the RO's initial decision.  But 
in Pelegrini II, the Court stated it was (1) "neither 
explicitly nor implicitly requiring the voiding or 
nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at 122; see 
also VAOPGCPREC 7-2004 (July 6, 2004).  The Court further 
stated that in order to comply with the veteran's right to 
appellate review under 38 C.F.R. §7194(a), a remand may 
require readjudication of the claim by the AOJ once complying 
notice is given, unless AOJ adjudication is waived by the 
claimant.  Id. at 123-124, citing Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 
2003) ("holding that the Board is not permitted, consistent 
with section 7104(a) to consider 'additional evidence without 
having to remand the case to the AOJ for initial 
consideration [or] without having to obtain the appellant's 
waiver [of such remand]'").  This suggests that in cases 
where, as here, the VCAA notice was sent after the RO's 
initial unfavorable decision, it is appropriate for the Board 
to remand the claim to the RO for further development and 
readjudication.  But since in this particular case, the 
veteran was given a chance to identify and/or submit further 
evidence supporting his claim prior to the RO's 
readjudication of his claim and issuance of a Statement of 
the Case (SOC) in January 2002, the Board finds that 
satisfactory measures already have been taken to overcome the 
problems with the VCAA timing requirements as outlined in 
Pelegrini II.  Note also that he received additional VCAA 
notice even more recently, in November 2003, after which he 
responded, through his accredited representative, stating 
that all relevant material in his possession had been 
submitted.  

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at *23.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2003).

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, requiring VA under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) to request 
the claimant provide any evidence in his or her possession 
that pertains to the claim.  Id.  The General Counsel's 
opinion held that this language was obiter dictum and not 
binding on VA.  See VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Pelegrini II, 18 Vet. App. 112, 130 (2004) (Ivers, J., 
dissenting).  In addition, the General Counsel's opinion 
stated VA may make a determination as to whether the absence 
of such a generalized request, as outlined under § 
3.159(b)(1), is harmful or prejudicial to the claimant.  For 
example, where the claimant is asked to provide any evidence 
that would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  The Board 
is bound by the precedent opinions of VA's General Counsel, 
as the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c) 
(West 2002).

Here, although the March 2001 and November 2003 VCAA notice 
letters that were provided to the veteran do not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), 
the Board finds that he was otherwise fully notified of the 
need to give VA any evidence pertaining to his claim.  The 
March 2001 VCAA letter requested him to provide or identify 
any evidence supporting his claim.  The letter also explained 
what kind of evidence was needed to show an increase in the 
severity of his disability.  In an August 2001 letter, he 
stated he had no further evidence to submit.  The November 
2003 VCAA letter outlined even more specifically the evidence 
necessary to establish his claim, and informed him of VA's 
duty to assist him in obtaining various evidence.  Later that 
month, he responded, through his accredited representative, 
stating he had no further evidence to submit.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 
2004).  

With respect to the VCAA letter of March 2001, the veteran 
was requested to respond within 60 days.  With regard to the 
VCAA letter of November 2003, the veteran was informed he 
could respond within a year without losing 
potential benefits.  

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision, 
which is similar to the 60-day notice alluded to above, was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this case, the RO obtained the veteran's service medical 
records (SMRs), his VA outpatient treatment (VAOPT) records 
from Albany VA Medical Center (VAMC), and letters from Dr. 
del Pozzo and Dr. Garrett were submitted.  The RO also has 
obtained a series of VA examinations - in November 1994, 
April 2000, and July 2001.  And as stated previously, in 
response to the March 2001 and November 2003 VCAA letters, 
the veteran responded that he had no additional information 
to submit.  Furthermore, although offered, he declined his 
opportunity for a hearing to provide oral testimony in 
support of the claim.  38 C.F.R. § 20.700(a) (2003).

In sum, the record reflects that the facts pertinent to this 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of the claim.




Factual Background

In November 1994, during a VA PTSD examination, the veteran 
complained of nightmares related to his experiences in 
Vietnam.  Specifically, these nightmares involved seeing 
people along the road who had been killed.  He stated he was 
depressed, and had treated his depression with alcohol.  He 
said his first marriage ended because of his behavior and 
nightmares.  Upon examination, he was coherent, and 
cooperative.  He reported no hallucinations, delusions or 
other psychotic phenomena.  His mood and affect varied from 
irritability to depression, and he admitted to suicidal 
ideation.  Recent and remote memory was grossly intact.  
Insight was fair, and judgment was good.  He was diagnosed 
with PTSD, and given a Global Assessment of Functioning (GAF) 
score of 52.

Dr. del Prozzo, in a December 1999 letter, stated that he 
began treating the veteran in February 1988 for chronic 
depression secondary to PTSD.  The doctor stated the veteran 
continued to experience emotional flashbacks and nightmares, 
which carried over into aspects of his personal, social, and 
professional life.  He continued to experience difficulty and 
impairment in his ability to concentrate, and in his decision 
making skills.  These symptoms impaired his ability to 
maintain meaningful relationships.  

A report of an April 2000 VA PTSD examination indicates the 
veteran had always been gainfully employed, and reported to 
be in good standing at his then current job.  He stated he 
married for the second time, and had a very good relationship 
with his wife.  He also said he had a good relationship with 
all seven of his children.  He reported that he drank alcohol 
every day since high school until sometime in 1987.  He was 
able to stop drinking through VA counseling and alcoholics 
anonymous (AA), and denied any current drug or alcohol 
problems.

Upon examination, he was polite, cooperative, and spoke in a 
clear voice.  His speech was logical and focused at all 
times.  He was alert and oriented times four.  He complained 
of feeling anxious and depressed.  He reported being 
irritable, but denied experiencing severe mood swings.  He 
said he did become angry, but denied being aggressive or 
violent.  He reported that his concentration was good.  He 
said he had had sporadic thoughts of suicide in the past, but 
denied making any serious plans.  He enjoyed his current 
employment, and had never been fired from a job.  He said he 
continued to have nightmares relating to his experiences in 
Vietnam, but denied any flashbacks.  He cried several times 
during the assessment when speaking about the trauma he 
experienced in Vietnam.

The examiner concluded the veteran had PTSD.  He further 
stated:

He appears to be significantly impaired as a 
result of this.  However, he has relatively good 
coping skills and an intact personality 
functioning.  He is able to maintain gainful 
employment and positive relationship with his 
immediate family.

His GAF was 62 and it was noted he had mild impairment of 
functioning, dysphoric mood, irritability, and nightmares.

An April 2001 letter from Dr. del Pozzo indicates the veteran 
continued to experience emotional flashbacks and nightmares, 
and that these unpredictable events carried over into all 
aspects of his personal, social, and professional life.  
Specifically, Dr. del Pozzo noted impairment in his ability 
to concentrate, make decisions, and maintain meaningful 
relationships.

A June 2001 letter from Dr. Garrett indicates the veteran 
reported intrusive thoughts, and nightmares.  He felt 
emotionally numb and distant from other people.  He reported 
waking up several times during the night.  He felt irritable, 
and had angry outbursts when he felt stressed.  Upon mental 
examination, there was no indication of thought disorder.  He 
was oriented times 3.  His affect was generally appropriate 
to the content of the conversation.  He was tearful when 
talking about his Vietnam experiences.  His insight and 
judgment were good.

A report of the July 2001 VA PTSD examination indicates the 
veteran had no history of psychiatric hospitalizations, and 
had never taken psychotropic medication.  He remained 
gainfully employed essentially for all of his adult life.  
He had a good relationship with all of his children and his 
wife.  He reported he did not have friends when he was 
heavily drinking, but had since formed good friendships 
through AA.  

Upon examination, the veteran was polite and cooperative.  He 
was alert and oriented times four.  He spoke in an average 
voice tone, an average rate of speed, and without speech 
impediment.  He stated that he had a temper, but denied being 
aggressive or violent.  He reported problems with anxiety.  
He said he had periodic nightmares.  He reported no recent 
suicidal ideation, and denied any homicidal ideation.  He 
said he managed his finances without problem.  He reported 
experiencing flashbacks and thinking about Vietnam often.  
The examiner concluded he had PTSD, and further stated:

Although he appears to suffer from significant 
symptoms of PTSD, he is a relatively high 
functioning adult.  He has been able to maintain 
gainful employment, have meaningful relationships 
with his family.  He stayed out of legal trouble 
and serious psychiatric hospitalization.  He does 
suffer from mild impairment of his function, as 
he suffers from chronically dysphoric mood and 
mild insomnia.

His GAF score was 68, with mild impairment of functioning.

A December 2001 letter from Dr. del Prozzo indicates the 
veteran continued to experience the same symptoms outlined in 
his April 2001 letter.  In addition, the doctor explained 
that the veteran experienced survivor guilt from having to 
leave Vietnam because of his own injuries.  It was 
increasingly difficult for him to experience interpersonal 
intimacy and he struggled to avoid social isolation.  He 
reported inappropriate levels of irritability, and had 
unpredictable angry outbursts.  He reported high levels of 
anxiety and hypervigilance.  He continued to experience 
nightmares, and his eating and sleeping patterns remained 
significantly impaired.  He experienced unpredictable mood 
swings, flashbacks, and intrusive thoughts.  

An August 2003 VAOPT note indicates the veteran's PTSD was 
asymptomatic.


Governing Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Not all cases will show all of the findings for a specific 
rating, especially in the more fully described grades of 
disabilities, but the higher of two evaluations will be 
assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. §§ 4.7, 4.21.  In assessing the degree 
of disability of a service-connected condition, the disorder 
and reports of rating examinations are to be viewed in 
relation to the whole history.  38 C.F.R. §§ 4.1, 4.2.  See, 
too, Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Consideration of factors that are wholly outside the rating 
criteria provided by regulation is error.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992)).  

As already alluded to, when, as here, the veteran timely 
appeals the rating initially assigned for his disability, 
just after establishing his entitlement to service connection 
for it, VA must consider whether he is entitled to a "staged" 
rating to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson, 
12 Vet. App. at 125-26.

The veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411, according to the General Rating 
Formula for Mental Disorders.  The criteria outlined under 
the General Rating Formula are outlined below.

A mental condition that has been formally diagnosed, but the 
symptoms are not severe enough either to interfere with 
occupation and social function or to require continuous 
medication is noncompensable (i.e., 0 percent rating).



A 10 percent disability rating is in order when there is 
occupation and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms are controlled by continuous medication.

A 30 percent disability rating is warranted when there is 
occupation and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactory, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis


The VA examiners, Dr. del Pozzo, and Dr. Garrett, all have 
reported that the veteran experienced similar PTSD symptoms.  
He has nightmares, trouble sleeping, and intrusive thoughts 
about Vietnam.  He reports feeling depressed, anxious, and 
irritable with sometimes sudden bursts of anger.  All the 
evidence indicates he has experienced significant symptoms of 
PTSD.  And accordingly, he has been service connected for 
PTSD effective in April 1999.

The question at issue here, however, is the severity of the 
veteran's PTSD since April 1999, i.e. the effect these PTSD 
symptoms have had on his ability to function.  In the three 
VA examinations that have been conducted, the examiners have 
all concluded that despite these rather significant symptoms, 
the veteran remains highly functional, and there is only mild 
impairment.  His GAF score was 52 in 1994, 62 in 2000, and 68 
in 2001.  So his GAF scores, at least, suggest steady 
improvement over the years.

Dr. del Pozzo has indicated the veteran's symptoms have 
carried over into all aspects of his personal, social and 
professional life.  In his December 2001 letter, he indicated 
the veteran struggles with social isolation.  But there is 
overwhelming evidence to contrary - primarily from the 
veteran himself.  During the VA examinations, he reported 
having remained gainfully employed throughout his adult life, 
and currently has a job he enjoys.  Moreover, he has 
remarkably maintained good relationships with all seven of 
his children, and his wife from his second marriage.  And 
although he understandably had trouble with friendships while 
he was heavily drinking, he has since been able to maintain 
friendships after becoming sober.  

The Board is ever mindful of the traumatic events the veteran 
has reported he experienced during his military service in 
Vietnam.  But despite this, there is only mild impairment 
present due to PTSD, which is at most equivalent to a 10 
percent rating.  And this has been true since at least since 
April 1999, so a "staged" rating is not appropriate.  
See Fenderson, 12 Vet. App. at 125-26.  A higher rating of 
30 percent is not warranted because the evidence does not 
demonstrate occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform tasks.  



For these reasons, the claim for a higher initial rating for 
PTSD must be denied because the preponderance of the evidence 
is unfavorable, meaning the benefit-of-the-doubt doctrine 
does not apply.  38 C.F.R. § 3.102 (2003); see also 
Alemany v. Brown, 9 Vet. App. at 519; Gilbert v. Derwinski, 1 
Vet. App. at 57.


ORDER

The claim for a higher initial rating for PTSD is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



